  Case 3:19-cv-00831-WQH-BLM Document 6 Filed 11/14/19 PageID.394 Page 1 of 1


                                 United States District Court
                                  SOUTHERN DISTRICT OF CALIFORNIA

                           NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. William Q. Hayes
 FROM: J. Vann, Deputy Clerk                        RECEIVED DATE: November 12, 2019
 CASE NO. 19CV00831-WQH-BLM                         DOC FILED BY: Kenneth J. Moser
 CASE TITLE: Moser v. Medguard Alert, Inc. et al
 DOCUMENT ENTITLED: First Amended Complaint for Damages, including costs interest and for
 Injunctive Relief

       Upon the submission of the attached document(s), the following discrepancies are noted:


 Supplemental documents require court order;



                                                          Date Forwarded:      November 13, 2019

                  ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
         Any further failure to comply with the Local Rules may lead to penalties pursuant to
                          Civil Local Rule 83.1 or Criminal Local Rule 57.1.


 Dated: November 14, 2019
